People v Carter (2017 NY Slip Op 05836)





People v Carter


2017 NY Slip Op 05836


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-08833
 (Ind. No. 10527/12)

[*1]The People of the State of New York, respondent,
vJames Carter, appellant.


Lynn W. L. Fahey, New York, NY (Denise A. Corsi of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nancy Fitzpatrick Talcottt, and Deborah E. Wassel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lopresto, J.), rendered August 12, 2013, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted of selling oxycodone pills to his codefendant, Kevin Leland. Contrary to the defendant's contention, the postarrest written statement of Leland was not shown to be against Leland's penal interest, as it was largely exculpatory (see People v Singh, 47 AD3d 733, 734). Therefore, the statement was properly excluded as inadmissible hearsay. Since the statement was properly excluded as inadmissible hearsay, the defendant's contention that exclusion of the statement violated his constitutional right to present a defense is without merit (see People v Simmons, 84 AD3d 1120; People v Cepeda, 208 AD2d 364).
The defendant's contention that certain comments made by the prosecutor during summation deprived him of a fair trial is unpreserved for appellate review, as defense counsel either did not object to the challenged remarks or made only general objections (see CPL 470.05[2]; People v Alvarado, 126 AD3d 803, 805; People v Taylor, 120 AD3d 519, 520). In any event, the challenged summation remarks were fair comment on the evidence, constituted a fair response to defense counsel's summation, or otherwise do not warrant reversal (see People v Galloway, 54 NY2d 396, 399; People v Johnson, 127 AD3d 785, 786).
The defendant's remaining contentions are without merit.
CHAMBERS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court